DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 Drawings
	The drawings are objected to because of the following informality:
Figure 4 of the drawings filed on 06/15/2021 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 14, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a vehicle body” on line 2 and “a vehicle” on line 11. This is unclear to the examiner because this allows the interpretation that “a vehicle” is completely different than “the vehicle body”, thus there could be two different vehicles.
Claim 10 recites the limitation "the vehicle-specific positioning" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the support element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the vehicle-specific positioning" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “configured for rotatably mounting a winding roller on the vehicle body” on lines 4-5 and “configured for mounting a winding roller to a vehicle” on lines 13-14. It is not clear to the examiner whether this is meant to introduce a second winding roller, or whether they are the same winding roller. Also, the recitation of “a vehicle” on line 14 allows the interpretation that “a vehicle” is completely different than “the vehicle body”, thus there could be two winding rollers and two different vehicles.
The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zendath (US 20110226426) in view of Wieczorek (US 20110209837).
	Regarding claim 10, Zendath teaches (figs. 1-4, and fig. 10, the embodiment used is described in paragraph 0065 lines 1-12 and encompasses figs. 1-10) a method for the assembly of a support element assembly (32) configured for use with a roller blind assembly to shade an opening in a vehicle body (paragraph 0052 lines 1-7), the support element assembly (32) comprising a standardized section (see annotated fig. 3 below) which is designed to be used with multiple different vehicle models (this standardized section can be attached to multiple different vehicle models via attachment via slots 42), and a vehicle-specific section (annotated fig. 3, given that this part is in the assembly it is inevitable taught that this piece is specific for the vehicle in figure 1.) which is configured for one specific model of different vehicle models (the component has inevitably been selected for the specific vehicle model as it appear in fig. 1); the method comprising the step of: selecting the vehicle-specific section in accordance with the specific vehicle model (the component has inevitably been selected for this vehicle model as it appears in fig. 1), and combining the vehicle-specific section with the standardized section (the 
	Wieczorek teaches (fig. 7) a winding roller (16) connected to a bearing pin (32, paragraph 0040 lines 1-12). It would have been obvious to one of ordinary skill in the art to modify Zendath by adding a winding roller to the end of the shade that is connected to the bearing pin. This alteration provides the predictable and expected results of a way to keep the shade aligned and straight when being wound.

    PNG
    media_image1.png
    370
    1176
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    810
    media_image2.png
    Greyscale

	Regarding claim 12, modified Zendath teaches (fig. 3) that the step of combining the vehicle-specific section with the standardized section is configured to obtain a vehicle-specific support element (figure 3).  
	Regarding claim 14, modified Zendath teaches (fig. 7 of Wieczorek) that the bearing pin (32) for mounting the winding roller (16) engages in an opening on an end side of the winding roller (paragraph 0040 lines 10-12), and the winding roller (10) is rotatably mounted with said bearing pin.
	Regarding claim 17, modified Zendath teaches (figures 1-3 of Zendath) that the roller blind assembly has two support elements (one of the support elements is the connected vehicle-specific section and the standardized section from fig. 3. Paragraph 0054 teaches that fig. 3 has a symmetric mirror image that is not shown in the drawings, so the other support element is the mirrored version of the two components).

	Regarding claim 19, modified Zendath teaches (figures 1-3) that the support element (the standardized section and the vehicle-specific section) is designed in at least two parts (standardized section and the vehicle-specific section), with the standardized section as a first part and the vehicle-specific section as a second part.
Regarding claim 20, modified Zendath teaches (figures 1-3) that the standardized section and the vehicle-specific section are connected to one another in a connection area (annotated fig. 3).
	Regarding claim 21, Zendath teaches (figs. 1-4, and fig. 10, the embodiment used is described in paragraph 0065 lines 1-12 and encompasses figs. 1-10) a method for the installation of at least one support element (32) configured for use with a roller blind assembly on a vehicle body to shade an opening in a vehicle body (paragraph 0052 lines 1-7), the roller blind assembly comprising the at least one support element (32) configured for rotatably mounting a winding roller on the vehicle body (lines 10-11 of the abstract teach “the wound member has a winding shaft”, thus it is capable of rotatable mounting a winding roller), the at least one support element (32) comprising a standardized section (see annotated fig. 3) which is designed to be used with multiple different vehicle models (this standardized section can be attached to multiple different vehicle models via attachment via slots 42), and a vehicle-specific section (annotated fig. 3, given that this part is in the assembly it is inevitable taught that this piece is specific for the vehicle in figure 1.) which is configured for one specific model of different vehicle models (the component has inevitably been selected for the specific vehicle model as it appear in fig. 1), the method comprising the step of: selecting the vehicle-specific section in accordance with the specific vehicle model (the component has inevitably been selected for this vehicle model as it appears in fig. 1), and combining the vehicle-specific section with the standardized section (the components are selected 
	Wieczorek teaches (fig. 7) a winding roller (16) connected to a bearing pin (32, paragraph 0040 lines 1-12). It would have been obvious to one of ordinary skill in the art to modify Zendath by adding a winding roller to the end of the shade that is connected to the bearing pin. This alteration provides the predictable and expected results of a way to keep the shade aligned and straight when being wound.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634